significant index nos dollar_figure and dollar_figure department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep se t'gp ral ts plan state x company abc option x date dear this letter is in response to your request dated date as modified by letters dated date date date and date in which you request a letter_ruling concerning the effects under sec_401 and sec_401 arising in connection with a proposed new investment option under the plan in particular you have requested rulings that guaranteed withdrawals under the abc option constitute a life_annuity for purposes of the qualified joint and survivor rules under sec_401 and sec_417 the applicable annuity_starting_date for qjsa purposes is the date when guaranteed withdrawals commence under the abc option the following facts and representations have been submitted under penalty of perjury in support of the ruling_request the company is a limited_partnership whose principal_place_of_business is located in state x the plan is a profit-sharing_plan qualified under code sec_401 and includes a cash_or_deferred_arrangement described in code sec_401 the plan last received a determination_letter by letter dated date the plan intends to offer the abc option as a new investment option to plan participants a participant can choose the abc option for all or part of the funds in the participant’s individual_account in the plan the abc option is a target-date fund designed to seek high returns when retirement is many years off to gradually moderate risk over time and to automatically secure annual lifetime retirement income as retirement age approaches through an insurance guarantee from an operational perspective as retirement age approaches a portion of a participant’s investments under the abc option would automatically be directed into group flexible premium variable deferred_annuity contracts issued by insurance_companies funded by a separate_account of each insurance_company that would be invested in a balanced mix of equities and fixed income instruments the portion of a participant’s funds under the abc option that would be directed towards variable_annuity contracts would be gradually phased in beginning around the time the participant reaches age with a complete phase-in ie all funds under the abc option would be invested in variable_annuity contracts by age unlike traditional target-date funds as participants reach retirement age the mix of equity to fixed income instruments is not adjusted downwards rather since the participant has secured lifetime income as described below the participants’ investment in the equity markets is maintained at a meaningful level in addition to standard investment management and operational fees a participant's investment in the abc option is subject_to additional attained-age insurance fees the additional insurance fee is expected to be fixed at x basis points starting on or after age and after termination of employment a participant can elect the glw election to receive guaranteed lifetime annual withdrawals guaranteed withdrawals determined as the product of a specified percentage guaranteed percentage and a participant's base_amount the guaranteed percentage will be determined as the average of percentages specified by each of the insurance_companies underwriting the abc option a participant's base_amount will be initially determined as the amount of the funds in the participant's account under the abc option coincident with the participant’s attainment of age however at each subsequent birthday the base_amount will be redetermined as the greater of the prior year’s base_amount and the account balance coincident with each such subsequent birthday thus the base_amount may ratchet up but it generally can not decrease a participant who takes no action subsequent to his or her glw election will receive payments for the remainder of his or her lifetime in amounts equal to or greater than the initial guaranteed withdrawal amount this is the case regardless of the amount of funds if any’ in his or her account at the time of the payment alternatively a participant may elect at any time to withdraw all or part of the remaining funds in his or her account in such cases his base_amount will be reduced proportionately consequently decreasing future guaranteed withdrawal amounts a participant also has the option of skipping a guaranteed withdrawal entirely or withdrawing an amount less than the amount of his or her guaranteed withdrawal the effect of either option would generally be to increase his or her base_amount consequently increasing his or her future guaranteed withdrawal amounts subsequent to the glw election a participant may transfer funds that were in his or her account but were not originally under the abc option to the abc option a ' a participant’s account balance is determined as the net of contributions plus investment earnings less expense charges less withdrawals if postretirement investment experience is poor or if a participant experiences extraordinary longevity cumulative withdrawals and expense charges may eventually exceed cumulative investment earnings on the initial account balance ie the account balance at the time of the glw election although guaranteed withdrawals will continue for the lifetime of the participant in such cases the account balance of the participant will become dollar_figure ifa participant withdraws all of the funds in his or her account guaranteed withdrawals will cease in situations in which no or reduced withdrawals are taken during a year the succeeding year’s account balance will generally be greater than the prior year’s account balance because the net of the prior year’s investment earnings less expense charges less withdrawals ie the increase in a participant’s account balance would most likely be a positive amount in other words a participant’s account balance will increase whenever the prior year’s investment earnings exceed the sum of the expense charges and whatever withdrawals are taken whenever the new account balance is greater than the prior year’s base_amount the new account balance will become the new base_amount it is also possible that new funds may be placed under the abc option as a result of additional accruals earned by participants who subsequent to their retirements return to employment participant may also roll over funds from another plan to be invested under the abc option in either case the addition of the new funds immediately increases the participant's base_amount on a dollar for dollar basis’ however in determining the participant’s additional future guaranteed withdrawal amounts a different guaranteed percentage may apply to the transferred or rolled over funds a participant who never chooses to make the glw election may withdraw funds from his or her account on an ad hoc basis in such cases once all funds have been withdrawn from the participant’s account the participant is entitled to no further benefits regardless of when or if a participant chooses to make the glw election in the event of a participant’s death the participant’s remaining account balance if any is paid to the participant's lawfully married spouse law sec_401 of the code provides that in the case of any plan to which that paragraph applies except as provided in sec_417 a_trust forming part of such plan shall not constitute a qualified_trust under that section unless --- i in the case of a vested_participant who does not die before the annuity_starting_date the accrued_benefit payable to such participant is provided in the form of a qualified_joint_and_survivor_annuity and in the case of a vested_participant who dies before the annuity_starting_date and who has a surviving_spouse a qualified_preretirement_survivor_annuity is provided to the surviving_spouse of such participant sec_401 of the code provides that paragraph shall apply to ---- any defined_benefit_plan any defined_contribution_plan which is subject_to the funding standards of sec_412 and iii any participant under any other defined_contribution_plan unless for example if a participant’s account balance was dollar_figure and his base_amount was dollar_figure and the participant rolls over dollar_figure from another plan or transfers dollar_figure from another investment option under the plan his or her base_amount would immediately increase to dollar_figure if there is no lawfully married spouse eligible spouse or the eligible spouse consents to a beneficiary other than the eligible the remaining account balance is paid to the non-spouse beneficiary i ii ii i il such plan provides that the participant’s nonforfeitable accrued_benefit is payable in full on the death of the participant to the participant's surviving_spouse such participant does not elect a payment of benefits in the form of a life_annuity and lil with respect to such participant such plan is not a direct or indirect transferee in a transfer after date of a plan which is described in clause i or ii or to which this clause applied with respect to the participant sec_417 of the code provides that a plan meets the requirements of sec_401 only if under the plan each participant may elect at any time during the applicable_election_period to waive the qualified_joint_and_survivor_annuity form of benefit or the qualified_preretirement_survivor_annuity form of benefit or both sec_417 of the code provides that each plan shall provide that an election under paragraph a i shall not take effect unless ---- a i ii iii the spouse of the participant consents in writing to such election such election designates a beneficiary or a form of benefits which may not be changed without spousal consent or the consent of the spouse expressly permits designations by the participant without any requirement of further consent by the spouse and the spouse’s consent acknowledges the effect of such election and is witnessed by a plan representative or a notary public or b it is established to the satisfaction of a plan representative that the consent required under subparagraph a may not be obtained because there is no spouse because the spouse cannot be located or because such other circumstances as the secretary may by regulations prescribe any consent by a spouse or establishment that the consent of a spouse may not be obtained under the preceding sentence shall be effective only with respect to such spouse sec_417 of the code provides that for purposes of that subsection the term applicable_election_period means ---- a in the case of an election to waive the qualified joint and survivor form of benefit the 180-day period ending on the annuity_starting_date or b in the case of an election to waive the qualified_preretirement_survivor_annuity the period which begins on the first day of the plan_year in which the participant attains age and ends on the date of the participant's death in the case of a participant who is separated from service the applicable_election_period under subparagraph b with respect to benefits accrued before the date of such separation_from_service shall not begin later than such date sec_417 provides that for purposes of that section and sec_401 the term qualified_joint_and_survivor_annuity means an annuity --- for the life of the participant with a survivor annuity for the life of the spouse which is not less than percent of and is not greater than percent of the amount of the annuity which is payable during the joint lives of the participant and spouse and which is the actuarial equivalent of a single annuity for the life of the participant sec_417 of the code provides that in the case of any defined contribution pian or participant described in clause ii or iii of sec_401 the term qualified_preretirement_survivor_annuity means an amount for the life of the surviving_spouse the actuarial equivalent of which is not less than percent of the portion of the account balance of the participant as of the date of the death to which the participant had a nonforfeitable right within the meaning of sec_41 a i sec_417 of the code provides that in general for purposes of that section and sec_401 the term annuity_starting_date means --- in the case of a benefit not payable in the form of an annuity the first day on which all events have occurred which entitle the participant to such benefit the first day of the first period for which an amount is payable as an annuity or ii sec_1_401_a_-11 of the regulations provides that as used in that section i ii the term life annuity’ means an annuity that provides retirement payments and requires the survival of the participant or his or her spouse as one of the conditions for any payment or possible payment under the annuity for example annuities that make payments for years or until death whichever occurs first or whichever occurs last are life_annuities however the term life_annuity does not include an annuity or that portion of an annuity that provides those benefits which under sec_411 would not be taken into account in the determination of the normal_retirement_benefit or early_retirement_benefit for example social_security supplements described in the third sentence of a are not considered to be life_annuities for the purposes of this section whether or not an early_retirement_benefit is provided under the plan q a-4 of sec_1 a provides that if a participant elects at any time irrespective of the election_period defined in sec_417 a life_annuity option under a defined_contribution_plan not subject_to sec_412 the survivor annuity requirements of sec_401 and sec_417 will always thereafter apply to all of the participant’s benefits under such plan unless there is separate_accounting of the account balance subject_to the election a plan may allow a participant to elect an annuity option prior to the applicable_election_period described in sec_417 if a participant elects an annuity option the plan must satisfy the applicable written explanation consent election and withdrawal rules of sec_417 including waiver of the qusa within days of the annuity_starting_date if a participant selecting such an option dies the surviving_spouse must be able to receive the qpsa benefit described in sec_417 which is a life_annuity the actuarial equivalent of which is not less than percent of the nonforfeitable account balance adjusted for loans as described in q a d of that section the remaining account balance may be paid to a designated nonspouse beneficiary q a -10 b of sec_1 a of the regulations provides that for purposes of sec_401 sec_411 and sec_417 the annuity_starting_date is the first day of the first period for which an amount is paid as an annuity or any other form q a-10 b of sec_1 a of the regulations provides in part that in case of a deferred_annuity the annuity_starting_date is the date for which the annuity payments are to commence not the date that the deferred_annuity is elected or the date the deferred_annuity_contract is distributed q a -10 d of sec_1 a of the regulations provides that if benefit payments are suspended after the annuity_starting_date pursuant to a suspension_of_benefits described in sec_41 a b after an employee separates from service the recommencement of benefit payments after the suspension is not treated as a new annuity_starting_date unless the plan provides otherwise in such case the plan_administrator is not required to provide new waivers for the recommended distributions if the form of distribution is the same as the form that was appropriately selected prior to the suspension if benefits are suspended for an employee who continues in service without a separation and who never receives payments the commencement of payments after the period of suspension is treated as the annuity_starting_date unless the plan provides otherwise in the case of an annuity_starting_date that occurs on or after normal_retirement_age such date applies to any additional accruals after the annuity_starting_date unless the plan provides otherwise in the case of an annuity_starting_date that occurs prior to normal_retirement_age such date does not apply to additional accruals after such date analysis the abc option is an investment option under the plan a participant may choose to place all or part of his or her funds in the plan under the abc option upon retirement but no earlier than age a participant may elect to receive lifetime payments in amounts determined as a percentage guaranteed percentage of the asset value of the portion of the participant’s individual_account under the abc option glw election if a participant so elects the initial payment guaranteed withdrawal amount is generally determined as the product of the guaranteed percentage and the asset value of the portion of the participant’s account that is invested under the abc option alternatively a participant may choose to never make a glw election and withdraw funds on an ad hoc basis until all funds have been withdrawn from his or her account if a participant makes a glw election the participant absent any further action will receive guaranteed withdrawals for the remainder of his or her lifetime in amounts equal to or greater than the initial guaranteed withdrawal amount although for purposes of determining a participant's account balance guaranteed withdrawals are treated as withdrawals from the participant's account guaranteed withdrawals are paid regardless of the amount of funds if any remaining in the participant's account sec_1_401_a_-11 of the regulations provides that the term life_annuity means an annuity that provides retirement payments and requires the survival of the participant as one of the conditions for any payment or possible payment under the annuity sec_1_401_a_-11 of the regulations provides that the term ‘life annuity does not include an annuity or that portion of an annuity that provides those benefits which under sec_411 would not be taken into account in the determination of the normal_retirement_benefit or early_retirement_benefit in the instant case a glw election by a participant to commence guaranteed withdrawals is an election by the participant of an annuity that provides retirement payments and requires the survival of the participant as one of the conditions for possible payments under the annuity the benefits provided subsequent to a glw election are benefits which under sec_411 would be taken into account in the determination of a normal_retirement_benefit or early_retirement_benefit accordingly a glw election is an election to receive benefits in the form of a life_annuity sec_401 of the code provides in the case of plans to which that paragraph applies except as provided in sec_417 that qualified trusts under that section must provide qualified joint and survivor annuities qusa in the case of vested participants who do not die before the annuity_starting_date and qualified preretirement survivor annuities qpsa in the case of vested participants who do die before the sec_401 annuity_starting_date and who have a surviving_spouse provides in relevant part that paragraph applies to any participant under a defined_contribution_plan unless the participant does not elect a payment in the form of a life_annuity prior to the time a participant makes a glw election the participant is a participant who has not elected a payment of benefits in the form of a life_annuity accordingly prior to the glw election sec_401 does not apply to the participant however if a participant makes a glw election the participant becomes a participant who has elected a life_annuity and therefore the provisions of sec_401 apply to the participant accordingly the plan at the time of the glw election by a participant except as provided in sec_417 must provide that any accrued_benefits payable to the participant are paid in the form of a qjsa sec_417 of the code provides that for purposes of that section and sec_401 the term annuity_starting_date means the first day of the first period for which an amount is payable as an annuity or in the case of a benefit not payable in the form of an annuity the first day on which all events have occurred which entitle the participant to such benefit in the instant case the date of the glw election is the annuity_starting_date with respect to the funds under the abc option at the time of the glw election if subsequent to a glw election a participant elects to skip one or more guaranteed withdrawals the subsequent restart of guaranteed withdrawals does not constitute an additional or new annuity_starting_date with respect to the funds subject_to the glw election such is also the case with respect to such funds if subsequent to the glw election the participant elects to take additional ad hoc withdrawals or elects to withdraw all of the remaining funds in his or her account however if subsequent to the glw election additional funds are invested under the abc option either through an internal transfer or an external rollover the increase in the guaranteed withdrawal amount resulting from such additional funds is a new annuity_starting_date with respect to such funds thus for example if one year subsequent to the glw election a participant transfers funds from another investment option under the plan to the abc option and two years subsequent to the glw election the participant rolls over funds from another plan to the abc option three separate annuity starting dates will be applicable with respect to amounts payable as guaranteed withdrawals’ conclusions guaranteed withdrawals under the abc option constitute a life_annuity for purposes of the qualified joint and survivor rules under sec_401 and sec_417 the applicable annuity_starting_date s for qjusa purposes is the date of the glw election and the dates if any that an increase in the guaranteed withdrawal amount occurs as a result of an internal transfer or an external rollover this ruling does not address the tax treatment of the abc option under any other code provisions including sections t a c and and assumes that at all relevant times the plan is a qualified_plan this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy of this letter is being furnished to your authorized representative pursuant to a power_of_attorney form on file tie the date of the glw election the date of the internal transfer and the date of the external rollover if you have any questions on this ruling letter please contact sincerely td ig david m ziegler manager employee_plans actuarial group
